—Judgment, Supreme *136Court, New York County (Colleen McMahon, J.), rendered October 26, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility.
The court’s jury instruction to the effect that recovery of buy money was not required, but that its nonrecovery could be relevant, was properly balanced (People v Covington, 191 AD2d 285, lv denied 81 NY2d 1071). Concur — Milonas, J. P., Tom, Andrias and Saxe, JJ.